Opinion filed May 5, 2022




                                     In The

          Eleventh Court of Appeals
                                  ___________

                             No. 11-21-00136-CR
                                  ___________

                      MICHAEL SPENCER, Appellant
                                        V.
                     THE STATE OF TEXAS, Appellee


                     On Appeal from the 104th District Court
                             Taylor County, Texas
                         Trial Court Cause No. 22806B



                     MEMORANDUM OPINION
      Appellant, Michael Spencer, entered an open plea of guilty to the state jail
felony offense of theft and a plea of true to the enhancement allegations. See TEX.
PENAL CODE ANN. § 31.03(e)(4)(D) (West 2019); see also id. § 12.425(b) (West
2019). After a hearing on punishment, the trial court convicted Appellant and
assessed his punishment at imprisonment for eight years and a fine of $2,000. We
affirm.
        Appellant’s court-appointed counsel has filed a motion to withdraw. The
motion is supported by a brief in which counsel professionally and conscientiously
examines the record and applicable law and concludes that this appeal is frivolous
and without merit. Counsel has provided Appellant with a copy of the brief, a copy
of the motion to withdraw, a copy of the clerk’s record and the reporter’s record, and
an explanatory letter. Counsel advised Appellant of his right to review the record
and file a response to counsel’s brief. Counsel also advised Appellant of his right to
file a petition for discretionary review in order to seek review by the Texas Court of
Criminal Appeals. See TEX. R. APP. P. 68. Court-appointed counsel has complied
with the requirements of Anders v. California, 386 U.S. 738 (1967); Kelly v. State,
436 S.W.3d 313 (Tex. Crim. App. 2014); In re Schulman, 252 S.W.3d 403 (Tex.
Crim. App. 2008); and Stafford v. State, 813 S.W.2d 503 (Tex. Crim. App. 1991).
        Appellant has filed two pro se responses to counsel’s Anders brief. We have
considered the various assertions made by Appellant in his pro se responses.
However, following the procedures outlined in Anders and Schulman, we have
independently reviewed the record, and we agree with counsel that the appeal is
frivolous and without merit. 1
        We grant counsel’s motion to withdraw, and we affirm the judgment of the
trial court.


                                                                 PER CURIAM


May 5, 2022
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Bailey, C.J.,
Trotter, J., and Williams, J.
        1
         We note that Appellant has a right to file a petition for discretionary review pursuant to Rule 68
of the Texas Rules of Appellate Procedure.

                                                    2